TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00191-CV


In the Matter of K.D.W.





FROM THE COUNTY COURT AT LAW NO. 1, HAYS COUNTY
NO. 2733, HONORABLE HOWARD WARNER, JUDGE PRESIDING


	Appellant, a juvenile, has filed an unopposed motion to dismiss her appeal.  We grant
the motion and dismiss the appeal.  See Tex. R. App. P. 42.2(a)(2).



  
					Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Appellant's Motion
Filed:   May 2, 2002
Do Not Publish